Title: To James Madison from Elbridge Gerry, 4 October 1810
From: Gerry, Elbridge
To: Madison, James


Dear Sir,Cambridge 4th Octr 1810
On the 22d of Sepr last, I had the honor of addressing you a letter, on the subject of a candidate to supply the vacancy, caused by the death of Judge Cushing; & also of one for the office of district attorney, if that should be vacant by the promotion of the present incumbent. Being then in haste, I had omitted to mention, that my Son in law, by the appointment of Governor Sullivan, had filled the office of Attorney for the Common Wealth about two years, within the County of Suffolk, which includes Boston; at the end of which period, the office, under Governor Gores administration was abolished: & that during this time, he commenced & finished, upwards of four hundred indictments, in his office of Attorney for the State. I also omitted to enclose a letter addressed to me by Judge Dawes, formerly one of our supreme Judges, an office which he resigned for that which he now fills. The Judge is a high federalist, & knowing or presuming that a republican would be nominated to fill the office of attorney general, made vacant by the absconding of Mr Bidwell, he volunteered in behalf of my son Austin, & wrote the letter enclosed. I have the Honor to remain with every sentiment of the highest esteem & respect Your Excellency’s obedt Sert
E Gerry
